Exhibit 10.2

NINTH AMENDMENT

THIS NINTH AMENDMENT (this “Amendment”) is made and entered into as of April 1,
2015, by and between HUDSON BAY PARK PLAZA, LLC, a Delaware limited liability
company (“Landlord”), and VIRGIN AMERICA INC., a Delaware corporation
(“Tenant”).

RECITALS

 

A. Landlord (as successor in interest to CA-Bay Park Plaza Limited Partnership,
a Delaware limited partnership, as successor in interest to EOP-Bay Park Plaza,
L.L.C., a Delaware limited liability company) and Tenant (formerly known as Best
Air Holdings, Inc., a Delaware corporation) are parties to that certain Office
Lease Agreement dated December 9, 2005, as previously amended by that certain
First Amendment dated July 1, 2009, that certain Second Amendment dated March 1,
2010, that certain Third Amendment dated November 5, 2010, that certain Fourth
Amendment dated March 28, 2011, that certain Temporary Space Agreement dated
November 16, 2011, that certain Fifth Amendment dated January 23, 2012, that
certain Sixth Amendment (the “Sixth Amendment”) dated July 31, 2012, that
certain Seventh Amendment (the “Seventh Amendment”) dated January 29, 2014 and
that certain Eighth Amendment (the “Eighth Amendment”) dated as of September 16,
2014 (as amended, the “Lease”). Pursuant to the Lease, Landlord has leased to
Tenant space currently containing approximately 81,560 rentable square feet (the
“Premises”) at the building commonly known as Bay Park Plaza II located at 555
Airport Boulevard, Burlingame, California (the “Building”) and described as:
(i) Suite 100 consisting of approximately 10,758 on the first floor of the
Building; (ii) Suite 120 consisting of approximately 6,341 on the first floor of
the Building; (iii) Suite 150 consisting of approximately 3,963 on the first
floor of the Building; (iv) Suite 200 consisting of approximately 23,870 on the
second floor of the Building; (v) Suite 450 consisting of approximately 12,193
on the fourth floor of the Building (“Suite 450”); and (vi) Suite 500 consisting
of approximately 24,435 on the fifth floor of the Building.

 

B. In addition, Tenant previously leased from Landlord Suite 310 consisting of
approximately 4,114 on the third floor of the Building (the “Temporary Suite 310
Expansion Space” or “Suite 310”), provided, however, that the term with respect
to the Temporary Suite 310 Expansion Space expired as of October 31, 2014 (the
“Temporary Suite 310 Expansion Expiration Date”) and Tenant has been in
hold-over in the Temporary Suite 310 Expansion Space since such date.

 

C. Tenant and Landlord mutually desire that the Lease be amended on and subject
to the following terms and conditions.

NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:

 

1.

Expansion. Effective as of April 1, 2015 (for purposes of this Amendment, the
“Second Suite 310 Expansion Effective Date”), the Premises shall be increased
from 81,560 rentable square feet on the first, second, fourth and fifth floors
to 85,674 rentable square feet on the first, second, third, fourth and fifth
floors by the addition of Suite 310, and, from and after the Second Suite 310
Expansion Effective Date through the Second Suite 310 Expansion Expiration Date
(defined below), the Premises (as defined above) and Suite 310 shall
collectively be deemed the Premises. The term of the Lease for Suite 310 (for
purposes of this Amendment, the “Second Suite 310 Expansion Term”) shall
commence on the Second Suite 310 Expansion Effective Date and, unless sooner

 

1



--------------------------------------------------------------------------------

  terminated in accordance with the Lease, end on October 7, 2017 (for purposes
of this Amendment, the “Second Suite 310 Expansion Expiration Date”). During the
Second Suite 310 Expansion Term, Suite 310 shall be subject to all the terms and
conditions of the Lease except as provided herein. Except as may be expressly
provided herein, (a) Tenant shall not be entitled to receive, with respect to
Suite 310, any allowance, free rent or other financial concession granted with
respect to the remainder of the Premises, and (b) no representation or warranty
made by Landlord with respect to the remainder of the Premises shall apply to
Suite 310.

 

2. Base Rent. With respect to Suite 310 during the Second Suite 310 Expansion
Term, the schedule of Base Rent shall be as follows:

 

Period During Second Suite 310

Expansion Term

   Annual Rate Per Square
Foot (rounded to the
nearest 100th of a dollar)    Monthly
Base Rent  

April 1, 2015 – January 31, 2016

   $39.00    $ 13,370.50   

February 1, 2016 – January 31, 2017

   $40.17    $ 13,771.62   

February 1, 2017 – October 7, 2017

   $41.38    $ 14,186.44   

All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease.

 

3. Additional Security Deposit. No additional security deposit shall be required
in connection with this Amendment.

 

4. Tenant’s Pro Rata Share. With respect to Suite 310 during the Second Suite
310 Expansion Term, Tenant’s Pro Rata Share shall be 3.5115%.

 

5. Expenses and Taxes. With respect to Suite 310 during the Second Suite 310
Expansion Term, Tenant shall pay for Tenant’s Pro Rata Share of Expenses and
Taxes in accordance with the terms of the Lease, as amended; provided, however,
that, with respect to Suite 310 during the Second Suite 310 Expansion Term, the
Base Year for Expenses and Taxes shall be 2014.

 

6. Improvements to Suite 310.

 

  6.1. Configuration and Condition of Suite 310. Tenant acknowledges that it has
inspected Suite 310 and agrees to accept it in its existing configuration and
condition without any representation by Landlord regarding its configuration or
condition and without any obligation on the part of Landlord to perform or pay
for any alteration or improvement, except as may be otherwise expressly provided
in this Amendment.

 

  6.2. Responsibility for Improvements to Suite 310. Any improvements to Suite
310 performed by Tenant shall be paid for by Tenant and performed in accordance
with the terms of the Lease

 

7.

Suite 450 Allowance. The parties acknowledge and agree that Tenant has no
further rights to the payment or distribution of the Suite 450 Allowance (as
defined in Section 6.3 of the aforementioned Sixth Amendment, and as further
modified by Section 1.1 of the aforementioned Eighth Amendment). In addition,
Tenant represents and warrants to Landlord that Tenant has not (a) received a
payment or distribution of any portion of the Suite 450 Allowance, nor
(b) requested (nor

 

2



--------------------------------------------------------------------------------

  shall it request) from Landlord (or any predecessor) the payment or
distribution of any portion of the Suite 450 Allowance. However, in lieu
thereof, Landlord hereby grants to Tenant an allowance (the “Alternative Suite
450 Allowance”) in the amount of $274,342.50 to be used by Tenant for
improvements and alterations to Suite 450. Landlord shall disburse the
Alternative Suite 450 Allowance to Tenant for costs expended by Tenant prior to
October 31, 2015, in connection with alterations or improvements performed by
Tenant in Suite 450. Such disbursement shall be made to Tenant within 30 days
after Landlord’s receipt of invoices marked paid, for work performed in Suite
450, together with any applicable governmental approvals on any work requiring
permits, and with unconditional and final lien releases with respect to the work
performed.

 

8. Miscellaneous.

 

  8.1. This Amendment sets forth the entire agreement between the parties with
respect to the matters set forth herein. There have been no additional oral or
written representations or agreements. Tenant shall not be entitled, in
connection with entering into this Amendment, to any free rent, allowance,
alteration, improvement or similar economic incentive to which Tenant may have
been entitled in connection with entering into the Lease, except as may be
otherwise expressly provided in this Amendment.

 

  8.2. Except as herein modified or amended, the provisions, conditions and
terms of the Lease shall remain unchanged and in full force and effect.

 

  8.3. In the case of any inconsistency between the provisions of the Lease and
this Amendment, the provisions of this Amendment shall govern and control.

 

  8.4. Submission of this Amendment by Landlord is not an offer to enter into
this Amendment but rather is a solicitation for such an offer by Tenant.
Landlord shall not be bound by this Amendment until Landlord has executed and
delivered it to Tenant.

 

  8.5. Capitalized terms used but not defined in this Amendment shall have the
meanings given in the Lease.

 

  8.6. Tenant shall indemnify and hold Landlord, its trustees, members,
principals, beneficiaries, partners, officers, directors, employees,
mortgagee(s) and agents, and the respective principals and members of any such
agents harmless from all claims of any brokers claiming to have represented
Tenant in connection with this Amendment. Landlord shall indemnify and hold
Tenant, its trustees, members, principals, beneficiaries, partners, officers,
directors, employees, and agents, and the respective principals and members of
any such agents harmless from all claims of any brokers claiming to have
represented Landlord in connection with this Amendment. Tenant acknowledges that
any assistance rendered by any agent or employee of any affiliate of Landlord in
connection with this Amendment has been made as an accommodation to Tenant
solely in furtherance of consummating the transaction on behalf of Landlord, and
not as agent for Tenant.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.

 

LANDLORD:

HUDSON BAY PARK PLAZA, LLC,

a Delaware limited liability company

By:   Hudson Pacific Properties, L.P., a Maryland limited partnership, its sole
member   By:   Hudson Pacific Properties, Inc., a Maryland corporation, its
general partner     By:  

/s/ Kenneth Young

    Name:   Kenneth Young     Title:   Vice President - Leasing TENANT: VIRGIN
AMERICA INC., a Delaware corporation

By:

 

/s/ Peter D. Hunt

Name:   Peter D. Hunt Title:   SVP & Chief Financial Officer

 

4